Citation Nr: 9918439	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  90-53 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  He died on April [redacted] 1988.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1991 and October 1995, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

The appellant's claim for entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 is not plausible.


CONCLUSION OF LAW

The appellant's claim for entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, the veteran's widow, contends that the 
veteran's death in April 1988, from basilar artery 
thrombosis, was the result of improper medical care provided, 
in 1984 through 1986, by the VA Medical Center (VAMC) in 
Huntington, West Virginia.  

In this regard, the Board notes that in correspondence 
received in November 1998, the appellant's representative 
asserted that the RO's evidentiary development was 
incomplete, as the claims file did not contain records from 
the University of Kentucky Hospital or the St. Clare Medical 
Center.  A review of the claims file reveals that medical 
records pertaining to the veteran's treatment at these 
hospitals has been received.

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by the veteran, additional 
disability or death resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  The 
United State Supreme Court in Brown v. Gardner, 115 S.Ct. 552 
(1994), found that the statutory language of 38 U.S.C.A. 
§ 1151 simply requires a causal connection (i.e.,  no 
"fault"), but that not every "additional disability" is 
compensable. 

According to 38 C.F.R. § 3.358 (1998), in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, several considerations will 
govern.  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  In addition, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.

However, the threshold question in this case is whether the 
appellant's claim for entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In this regard, the appellant has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
The VA benefits system requires more than just an allegation; 
a claimant must submit supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the claim need not be conclusive, it 
must be accompanied by evidence.  38 U.S.C.A. § 5107(a). 

The medical evidence of record indicates that the veteran 
died in April 1988, at the age of 57.  According to the 
veteran's death certificate, the cause of death was 
aspiration pneumonia due to (or as a consequence of) brain 
stem infarction due to (or as a consequence of) hypertensive 
cardiovascular disease.  Congestive heart failure was 
identified as a significant condition contributing to death, 
but not resulting in the underlying cause.  

The veteran's death occurred at the St. Clare Medical Center, 
after he had been admitted with increased ventilatory 
problems.  The Autopsy report provides a final diagnosis of 
basilar artery thrombosis (atherosclerotic).  It also 
provided a diagnosis of massive pontine infarction with 
retrograde and antero-grade tract degeneration; clinically 
compatible with the cerebromedullospinal disconnection 
("locked-in" syndrome).  

The report summarized that in November 1986 the veteran had 
experienced the onset of a basilar artery thrombosis which 
resulted in pontomedullary infarction.  Following the 
thrombotic event, the veteran became quadriplegic, mute and 
displayed forced downward deviation of the eyes and the 
absence of upward or lateral gaze.  Clinically, the veteran 
developed pneumonia and congestive failure and died April [redacted] 
1988. 

In various pieces of correspondence, as well as during a 
November 1990 RO personal hearing, the appellant specifically 
asserted that when the veteran was hospitalized at the 
Huntington VAMC in February 1984, he was misdiagnosed and 
mistreated for a heart condition, instead of basal artery 
thrombosis.  She maintains that had proper arteriogram 
testing been done, the veteran's basal artery thrombosis 
would have been prevented or treated earlier.  She claimed 
that she had alerted the Huntington VAMC doctors as to the 
veteran's need for such a test, as well as to symptoms 
suggesting a stroke, but that they ignored her.  She also 
asserted that when the veteran was discharged from the 
Huntington VAMC in February 1984, he was told not to come 
back.  

In correspondence received in October 1998, the appellant 
asserted that the veteran had not had a heart attack in 
February 1984, and that the doctors at the Huntington VAMC 
had ignored the veteran's stroke symptoms, as well as 
comments by his family pointing out these symptoms.  She 
stated that she was later told by a doctor at the University 
of Kentucky hospital that the veteran could not have had a 
heart attack in February 1984 because his heart was too 
strong.  The doctor told her that a test would be able to 
diagnosis the veteran correctly.  Such a test was conducted 
and resulted in a diagnosis of basilar artery thrombosis.  
The appellant contended that the veteran should have been 
provided such a test in February 1984 while he was at the 
Huntington VAMC.

In correspondence received in November 1990, the veteran's 
daughter asserted her opinion that during the veteran's 
February 1984 hospitalization, the doctors at the VAMC in 
Huntington were unable to distinguish a basil artery blockage 
from a heart condition.  She asserted that a doctor at the 
University of Kentucky's hospital had informed her that the 
blockage could have been found if one additional test had 
been conducted.  She asserted that if the Huntington VAMC had 
conducted this test, the proper diagnosis and treatment would 
have been made.

While the veteran's widow and daughter are competent to 
describe their observations relative to the veteran's 
symptoms, as laypersons they are not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis, statement of etiology or conclusion as to whether 
medical treatment was proper.  Espiritu v. Derwinski, 2 Vet. 
App.  492 (1992).  Thus, the opinions by the veteran's widow 
and daughter are not competent evidence of a nexus between 
the veteran's death and the medical care he received from VA.

In fact, based on a review of the entire medical record, the 
Board finds that there is no medical evidence supporting the 
appellant's contention that the veteran's death resulted from 
VA hospitalization, medical or surgical treatment.

A December 1986 report from the veteran's attending 
neurosurgeon at the University of Kentucky provided that the 
veteran had been under his care for neurologic deficits 
secondary to a basilar artery thrombosis.  The veteran's 
resulting disability was described.  No opinion was made as 
to the etiology of the thrombosis, or its relationship to the 
veteran's prior medical treatment.  

Correspondence received in January 1989 from the Director of 
the Huntington VAMC reviewed the treatment the veteran had 
received there.  The records showed that the veteran had no 
disabilities that were service-connected, that his 
entitlement to VA medical care was limited to VA 
hospitalization and that he had received appropriate 
outpatient care in order to obviate the need for 
hospitalization for his non-service-connected disabilities.  
He was also provided five subspecialty outpatient clinic 
visits in cardiology during the 1983 - 1986 care episodes.  
He was last seen on February 11, 1986 at the medical follow-
up clinic.  The progress notes indicate that he was told to 
return "as needed."  There was no indication that he was 
told not to return for care.  

The actual medical records from the Huntington VAMC show that 
the veteran was provided a stress thallium study in early 
February 1984.  The conclusion was normal study.  Later in 
February 1984, he was hospitalized for nine days.  According 
to the relevant hospital summary, the veteran was diagnosed 
with inferior wall changes of undetermined age, essential 
hypertension, and degenerative arthritis.  

The October 1995 remand requested that a specialist in 
cardiopulmonary disease review the record and provide 
opinions as to the VA medical treatment provided to the 
veteran from February 1984 to February 1986.  A May 1996 
report by a VA medical specialist in cardiopulmonary disease 
provides that he had reviewed the file and concluded that the 
questions posed in the remand needed to be answered by a 
neurologic or neurosurgical specialist.  

An April 1998 opinion by a VA Chief Neurologist provides that 
he had reviewed the veteran's claims file, which included 
medical records from the St. Clare Medical Center and the 
University of Kentucky hospital.  The Chief Neurologist 
reviewed the medical records from the veteran's care at the 
VAMC prior to his stroke, and noted that they showed that 
treatment focused almost entirely on the issue of chest pain.  
There was no documented medical contact dealing with 
impending basilar artery.  The Chief Neurologist noted that 
since the veteran had several risk factors for stroke, the 
fact that he ultimately had a basilar artery thrombosis was 
not surprising but there were no symptoms prior to the stroke 
that would have alerted clinicians to the impending event.  

The Chief Neurologist also noted that the medical records in 
the claims file showed that the veteran's basilar artery 
thrombosis occurred in November 1996 and resulted in 
tetraplegia and a "locked-in" syndrome.  These profound 
deficits would not have escaped clinical detection between 
February 1984 and 1985 had they been present.  Therefore, the 
Chief Neurologist concluded that the basilar artery 
thrombosis was not present or detectable during the period 
from February 1984 through 1985.  

Moreover, the Chief Neurologist wrote that a review of the 
record provided no evidence that between February 1984 and 
February 1986 the veteran had any symptoms indicative or 
suggestive of a basilar artery thrombosis, or any symptoms 
referable to the part of the brain irrigated by the basilar 
artery.  

Finally, the Chief Neurologist stated that while in theory a 
different course of treatment from February 1984 to February 
1986 could have been provided by VA, there was no reason for 
such treatment to have even been contemplated since the 
veteran had made no complaints suggestive of a stroke prior 
to his actual November 1986 stroke.  

In contrast to the opinion set forth by the appellant, the 
Chief Neurologist's opinion that there is no relationship 
between the veteran's death and medical treatment provided by 
the Huntington VAMC is probative and material.  The Chief 
Neurologist reviewed the veteran's VA and private medical 
records, and fully explained his conclusion with complete 
explanations based on these records. 

Because of the lack of any competent medical evidence of a 
nexus between the veteran's death and the medical care he 
received from VA, the appellant's claim is not well-grounded 
and is thus denied.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
her failure to meet her obligation in the adjudication 
process by not submitting adequate evidence and because the 
outcome would be the same whether the claim was treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that she has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for the claimed benefit.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been received, 
entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

